STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                 NO.        2022      KW   0302

VERSUS


MICHAEL         S.     NELSON                                                                         JULY      5,   2022




In   Re:             Michael         S.      Nelson,      applying            for      supervisory                   writs,

                      22nd        Judicial      District          Court,         Parish          of       St.    Tammany,
                      No.    458, 757.




BEFORE:              McCLENDON,            WELCH,   AND     HESTER,         JJ.


        WRIT           DENIED.              Relator' s       allegations               and            the       documents
attached             to     the    writ     application         do    not     establish               a    prima      facie
case       of    ineffective               assistance        of      counsel         at     sentencing.   See
State       v.         Harris,            2018- 1012 (      La.       7/   9/ 20),         2020  WL  3867207.
Therefore,                the      district         court       did        not       err     in           denying       the

application               for     postconviction          relief.


                                                          PMC
                                                          JEW
                                                          CHH




COURT      OF        APPEAL,       FIRST     CIRCUIT




           DEPUTY         CLERK OF         COURT
                      FOR    THE    COURT